                 Case 2:21-cv-00271-RSL Document 9 Filed 04/09/21 Page 1 of 1




 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                         FOR THE WESTERN DISTRICT OF WASHINTON
                                         AT SEATTLE
 8
     KAREN MASON-BLAIR, an individual,
 9                                                      Case No.: 2:21-cv-00271-RSL
                    Plaintiff,
10          v.                                          ORDER GRANTING STIPULATED
                                                        MOTION FOR DISMISSAL
11   BIG MACHINE LABEL GROUP, LLC, a                    WITHOUT PREJUDICE
     Delaware limited liability company,
12
                    Defendant.
13
            The Court has reviewed the stipulation of the parties, which it finds sufficient.
14
     NOW THEREFORE, Plaintiff’s Complaint is hereby DISMISSED WITHOUT PREJUDICE and
15
     without costs awarded to any party.
16

17

18          Dated this 9th day of April, 2021.
19

20                                               HONORABLE ROBERT S. LASNIK

21                                               UNITED STATES DISTRICT JUDGE

22

23

24


     ORDER GRANTING STIPULATED MOTION FOR DISMISSAL WITHOUT              STOKES LAWRENCE, P.S.
                                                                           1420 FIFTH AVENUE, SUITE 3000
     PREJUDICE - 1                                                       SEATTLE, WASHINGTON 98101-2393
                                                                                    (206) 626-6000
